DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 49-59 and 65-66 are objected to because of the following informalities:
Regarding claim 49, “for use in ax-ray” should be changed to “for use in an x-ray” in order to correct a minor informality. Claims 50, 59, and 65 are objected to by virtue of their dependency.
Regarding claim 51, “a dosimeter” in line 1 should be changed to “the dosimeter” in order to clarify that the dosimeter is the same dosimeter recited in claim 49. 
Regarding claim 52, “a dosimeter” in line 1 should be changed to “the dosimeter” in order to clarify that the dosimeter is the same dosimeter recited in claim 49. 
Regarding claim 53, “a dosimeter” in line 2 should be changed to “the dosimeter” in order to clarify that the dosimeter is the same recited in claim 49. 
Regarding claim 54, 
Regarding claim 57, “a dosimeter” in line 3 should be changed to “the dosimeter” in order to clarify that the dosimeter is the same dosimeter recited in claim 49. Claim 58 is objected to by virtue of their dependency.
Regarding claim 66, “a cable tie/tiewrap and hardware screws” should be changed to “a cable tie, tie-wrap, or hardware screws” in order to correct a grammatical informality.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-59, and 65-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 49, the claim states that the dosimeter assembly comprising a dosimeter window, an access panel, and a connection interface. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-53, and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 51, the limitation “wherein a display of a dosimeter mounted on the dosimeter shelf within the x-ray computer tomography system test article is viewable through a 
Regarding claim 52, the limitation “wherein a dosimeter mounted on the dosimeter shelf within the x-ray computer tomography system test article is accessible through the access panel on the x-ray computer tomography system test article.” renders the claim indefinite. As currently written, the claim states that the access panel is part of the test article. However, independent claim 49 states that the access panel is part of the dosimeter assembly. The claim fails to particularly point out how the access panel is connected to the test article and fails to particularly point out whether or not the access panel is different from the access panel of claim 49. The Examiner has interpreted the limitation as “through the access panel on the dosimeter assembly”.
Regarding claim 53, the limitation “wherein the alignment bracket is operably connected to the dosimeter shelf and operable to align a dosimeter within the x-ray computer tomography system test article such that a dosimeter display is viewable through a dosimeter window on the x-ray computer tomography system test article” renders the claim indefinite. As currently written, the claim states that the dosimeter window is part of the test article. However, independent claim 49 states that the dosimeter window is part of the dosimeter assembly. The claim fails to particularly point out whether or not the dosimeter window is different from the 
Regarding claim 57, the limitation “the connection interface is on an outside surface of the x-ray computed tomography test article” renders the claim indefinite. As currently written, the claim states that the connection interface is located on the outside surface of the test article. However, independent claim 49 defines the connection interface being a part of the dosimeter assembly. The claim fails to particularly point out how the connection interface is located on the test article and located on the dosimeter assembly. The Examiner has interpreted the limitation as “the connection interface located on a surface of the dosimeter assembly”. Claim 58 is rejected by virtue of its dependency. 
Regarding claim 59, the limitation “wherein one or more connection hardware is used to interconnect different components of the dosimeter assembly” renders the claim indefinite.  The claim fails to particularly point out whether or not the dosimeter assembly comprises one or more connection hardware. The different components of the dosimeter assembly are not properly defined by the claim. The claim fails to particularly point out what the different components of the dosimeter assembly are. Independent claim 49 recites limitations directed to a dosimeter, a dosimeter shelf, an alignment bracket, a dosimeter window, an access panel, and a connection interface but fails to define what elements are the components. In [0067], the specification discloses that the connection hardware is used to securely mount the dosimeter to the dosimeter shelf in one embodiment. In another embodiment, the connection hardware is used to interconnect one or more portions of the dosimeter shelf. The Examiner has interpreted the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-56, 59, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin (U.S. 9,435,895) in view of Ziegler (U.S. 2014/0170690) and Schweitzer (U.S. 6,198,108).
Regarding claim 49:
Ruschin discloses a dosimeter assembly for use in ax-ray computed tomography system test article, the dosimeter assembly comprising: 
a dosimeter (Fig. 1, 26); 
a dosimeter shelf (Fig. 1, 24),
an alignment bracket (Fig. 1, shelf 24 attached on a bracket below); and
an access panel (Fig. 1, 22). 
However, Ruschin fails to disclose a dosimeter window; a connection interface.
Schweitzer teaches a dosimeter window (Col. 8, lines 39-66, windows).
Ziegler teaches a connection interface ([0094], communication via a bus).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin with the window of Schweitzer in order to 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin with the connection interface of Ziegler in order to improve device efficiency by providing a faster way of communication between components (Ziegler; [0053]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 50:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49, wherein the dosimeter shelf is operable to be mounted within the x-ray computed tomography system test article (Ruschin; Col. 4, lines 46-60, Dosimeter mounted in a phantom).
Regarding claim 51, as best understood:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49, wherein a display of a dosimeter (Ziegler; [0095], display) mounted on the dosimeter shelf  (Ruschin; Fig. 1, 24) within the x-ray computer tomography system test article (Ruschin; Col. 4, lines 46-60, Dosimeter mounted in a phantom) is viewable through a dosimeter window on the dosimeter assembly.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter shelf of Ruschin with the display of Ziegler in order to improve device efficiency by providing the user a faster way of showing the measurements (Ziegler; [0061]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 52, as best understood:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49, wherein a dosimeter (Ruschin; Fig. 1, 26) mounted on the dosimeter shelf (Ruschin; Fig. 1, 24) within the x-ray computer tomography system test article is accessible through the access panel (Ruschin; Fig. 1, 22) on the dosimeter assembly (Ruschin; Fig. 1, dosimeter 26 is accessible via 22).
Regarding claim 53, as best understood:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49, wherein the alignment bracket (Ruschin; Fig. 1, shelf 24 attached on a bracket below) is operably connected to the dosimeter shelf (Ruschin; Fig. 1, 24) and operable to align a dosimeter within the x-ray computer tomography system test article (Ruschin; Col. 4, lines 46-60, Dosimeter mounted in a phantom) such that a dosimeter display is viewable through the dosimeter window on the dosimeter assembly.
Regarding claim 54:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49, wherein the connection interface is operably connected (Ziegler; [0110], processor communicates with dosimeter) to a dosimeter within the x-ray computed tomography system test article (Ziegler; [0110], processor communicates with dosimeter).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin with the connection interface of Ziegler in order to improve device efficiency by providing a faster way of communication between components (Ziegler; [0053]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 55:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 54, wherein the connection interface is wiredly connected (Ziegler; [0053], wired connection) to the dosimeter (Ziegler; [0110], processor communicates with dosimeter) within the x-ray computed tomography system test article.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin with the connection interface of Ziegler in order to improve device efficiency by providing a faster way of communication between components (Ziegler; [0053]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 56:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 54, wherein the connection interface is wirelessly connected to the dosimeter (Ziegler; [0053], wireless connection) within the x-ray computed tomography system test article.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin with the connection interface of Ziegler in order to improve device efficiency by providing a faster way of communication between components (Ziegler; [0053]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 59, as best understood:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49 further comprising one or more connection hardware (Ruschin; Fig. 1, 18, 22, and 24 are connected using connection hardware located on top of 22 and on the sides of 24 and 18), 
Regarding claim 65:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49, wherein the alignment bracket provides a proper positioning of the dosimeter assembly relative to the x-ray computed tomography system test article (Ruschin; Col. 4, lines 46-60, Dosimeter mounted in a phantom).
Claims 57-58, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin (U.S. 9,435,895) in view of Ziegler (U.S. 2014/0170690) and Schweitzer (U.S. 6,198,108) as applied to claim 49 above, and further in view of Yoder (U.S. 2011/0169616).
Regarding claim 57, as best understood:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49.
However, the combination of Ruschin, Schweitzer, and Ziegler fails to disclose wherein the connection interface located on a surface of the dosimeter assembly and operably connected to a dosimeter within the x-ray computed tomography system test article.
Yoder teaches wherein the connection interface located on a surface of the dosimeter assembly ([0218] and [0321], usb plug) and operably connected to a dosimeter within the x-ray computed tomography system test article ([0218], usb connected to dosimeter).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin, Schweitzer and Ziegler with the connection interface location taught by Yoder in order to improve data transmission for faster data analysis 
Regarding claim 58, as best understood:
The combination of Ruschin, Schweitzer, Ziegler, and Yoder discloses the dosimeter assembly of claim 57, wherein the connection interface is a USB plug (Yoder; [0218] and [0321], usb plug).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin, Schweitzer and Ziegler with the connection interface location taught by Yoder in order to improve data transmission for faster data analysis (Yoder; [0218] and [0321]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 66:
The combination of Ruschin, Schweitzer, and Ziegler discloses the dosimeter assembly of claim 49.
However, the combination of Ruschin, Schweitzer, and Ziegler fails to explicitly disclose wherein the dosimeter which measures x- ray dose is secured to the dosimeter shelf by one of: a cable tie/tiewrap and hardware screws.
Yoder teaches wherein the dosimeter which measures x- ray dose is secured to the dosimeter shelf by one of: a cable tie/tiewrap and hardware screws ([0315] and [0321], mounting with screws).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dosimeter assembly of Ruschin, Schweitzer and Ziegler with the screws taught by Yoder. One would have been motivated to make such combination in order to prevent .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiles (GB 2504258)- X-ray phantom made with multiple portions and a dosimeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884